Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preckel. (U.S. Application Pub. No. 2011/0285768 A1) 
	Preckel discloses a drop-on-demand plastic card printing system, comprising: a first drop-on-demand print head (3) having an ink inlet and an ink outlet (¶ [0021]); a second drop-on-demand print head (3) having an ink inlet and an ink outlet (discloses as plurality of multi device/colors system; ¶ [0049]; an ink delivery system connected to the first drop-on-demand print head and to the second drop-on-demand print head, the ink delivery system includes: a first ink header tank (23) fluidly connected to the ink inlet of the first drop- on-demand print head; a second ink header tank (23) fluidly connected to the ink inlet of the second drop-on-demand print head; a first ink supply tank containing a supply of ink (11), the first ink supply tank is fluidly connected to the first ink header tank (23); a second ink supply tank (11) .
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Preckel (U.S. Application Pub. No. 2011/0285768 A1) in view of Tsukamoto. (U.S. Application Pub. No. 2014/0300670 A1)
Preckel discloses the following claimed subject matter:
Re-claim 1, a drop-on-demand plastic card printing system, comprising: a drop-on-demand print head (3, ¶ [0017]) having an ink inlet and an ink outlet (described as terminals ¶ [0021] ); an ink delivery system (5) connected to the drop-on-demand print head, the ink delivery system includes: a first ink header tank (23) fluidly connected to the ink inlet and a second ink header tank (24) fluidly connected to 
Re-claim 3, wherein the ink comprises an ink with a particulate material in the ink. (¶ [0049])
Re-claim 4, wherein the ink comprises a white ink or a metallic ink. (¶ [0049])
Re-claim 5, a drop-on-demand plastic card printing system, comprising: a drop-on-demand print head (3, ¶ [0017]) having an ink inlet and an ink outlet (¶ [0021]; an ink delivery system connected to the drop-on-demand print head, the ink delivery system includes: a first ink header tank (23) fluidly connected to the ink inlet and a second ink header tank (24) fluidly connected to the ink outlet; an ink supply tank (11) containing a supply of ink; and a first valve (34) fluidly connected between the second ink header tank and the ink supply tank to control flow from the second ink header tank to the ink supply tank; a vacuum system (defined as pressure reducer 41) fluidly connected to the first ink header tank that applies a vacuum to the drop-on-demand print head; and a valve controller (described as pressure control means (¶ [0022], [0026]) electrically connected to the first valve (34); and a first ink level sensor (36) in the second ink header tank (24), the first ink level sensor is electrically connected to the valve controller and sends signals to the valve controller to control the first valve. (see ¶ [0021], [0026], [0041], [0051]; fig.2, 7)
Re-claim 6, the drop-on-demand plastic card printing system further comprising a second ink level sensor (36) in the first ink header tank, the second ink level sensor is electrically connected to the valve controller. (¶ described throughout that printing operation where the reference valves, sensor are functioned in a controlled manner, [0026])

Re-claim 8, the drop-on-demand plastic card printing system further comprising a first sealed pressure damper (37; fig.7) container in the flow path and fluidly connected to the vacuum system between the second valve (28) and the vacuum system (41).
Re-claim 9, wherein the vacuum system includes a second pressure damper container and an isolation valve between the second pressure damper container and the first ink header tank, and the flow path fluidly connects to a flow path between the isolation valve and the first ink header tank. (¶ [0025])

Re-claim 1, 2 and 5, Preckel discloses elements of the instant claimed subject matter as noted above with the exception of a return pump fluidly connected between the second ink header tank and the ink supply tank, wherein the first valve is fluidly connected between the return pump and the second ink header tank.
Tsukamoto discloses the ink circulation apparatus comprises a drop-on-demand print head (200) having an ink inlet (266) and an ink outlet (268); an ink delivery system connected to the drop-on-demand print head, the ink delivery system includes: a first ink header tank (130) fluidly connected to the ink inlet and a second ink header tank (140) fluidly connected to the ink outlet, wherein a return pump (146) fluidly connected between the second ink header tank (140) and the ink supply tank (120; ¶ [0046]) so as to circulate ink from the printhead back to the supply tank (120), and wherein the first valve is fluidly connected between the return pump and the second ink header tank. (Tsukamoto discloses a vent valve that releases air trapped in the tank 140 and other valve to prevent the flow of the ink in the return flow path (142) by an additional valve; ¶ [0089]). Since both Preckel  and Tsukamoto are in the same 
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Preckel in view of Tsukamoto, as applied to claims 1-9 above, and further in view of Cummins et al. (U.S. Patent 5,980,011)
Preckel, as combined with Tsukamoto, discloses elements of the instant claimed subject matter including an input (rotor 4) for receiving and holding containers (2) that are to be printed on at printing positions (4.1) downstream from the container feed (6, fig.1, ¶ [0015]). However, Preckel, as combined with Tsukamoto, does not disclose the card input that is configured to hold a plurality of plastic cards to be printed on.
Cummins et al. (col.6, fig.5) discloses an ink jet printer for printing onto an identification card (90). The printer includes a tray (20) or an input hopper (154) which loads cards into the printer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the card input as taught by Cummins et al. in Preckel and Tsukamoto’s system. The reasons for doing such would have been to provide the card holding tray for printing.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed over prior art of record.
The primary reason for the indication of the allowability of claims 12-16 is the inclusion therein of the limitations of a supply pump connected to an ink inlet of a drop-on-demand print head and an outlet pump connected to an ink outlet of the drop-on-demand print head, wherein the method comprising: conducting a system ink fill to fill the system with ink or a system ink drain to drain ink from the system; wherein conducting the system ink fill or the system ink drain includes sealing a vacuum system from the drop-on-demand print head, and simultaneously operating the supply pump and the outlet pump so that a flow rate of the supply pump is different than a flow rate of the outlet pump. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/


April 24, 2021